*164Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Amezquita-Franco petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. The district court has now ruled on Amezquita-Franco’s § 2255 motion. Accordingly, we grant leave to proceed in forma pauperis and dismiss the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.